DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 11/01/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 19 have been canceled.
Claim 16 and 20 have been amended.
No claims have been added.
Claims 16, 17, 18, and 20 are currently pending and have been examined.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “artificial intelligence engine” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, claim limitation “artificial intelligence engine” is a limitation that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The current specification filed on 09/19/2019 is devoid of adequate structure to perform the claimed function. In particular, the specification states the system may use artificial intelligence to “allow some sophisticated queries to gather intelligence such as purchasing-category retrieval” ([0038]-[0039]). The use of “some sophisticated queries to gather intelligence such as purchasing-category retrieval” is not adequate structure for performing the function of generating purchasing-category data. The specification does not provide sufficient details such as one of ordinary skill in the art would understand which querying structure or intelligence gathering structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 17, 18 and 20 are rejected since they inherit this deficiency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of generating purchasing-category data. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbarayan (US 20180183737), in view of Wu (US 11250142), further in view of Gulak (US 20170293913), Shaked (WO 03034633), Li (WO 2017166135), and Adjaoute (US 20120226613).
Regarding claim(s) 16, Subbarayan discloses:
          a system for securing payment, the system comprising:
                 a payment-receiving entity (By disclosing, server devices 108 hosting a commerce system 110 (Fig. 1 of Subbarayan)), said payment-receiving entity comprising: 
                          a point-of-sale device (merchant system 106 in Fig. 1 of Subbarayan),     
                        a storage medium (By disclosing, “the components can include computer instructions stored on a non-transitory computer-readable storage medium and executable by at least one processor of the server device(s) 108” ([0171] of Subbarayan)); 
            a payment processing entity (payment network 114 in Fig. 1 of Subbarayan), said payment-processing entity comprising:      
                        a payment receiver (payment gateway system 116 in Fig 1 of Subbarayan); 
                        a payment processor (card network system 118 and issuer 120 of Fig. 1); wherein: 
           upon receipt of a plurality of payments from the one or more users at the payment-receiving entity, the payment-receiving entity is configured to, for each payment included in the plurality of payments (By disclosing, “the merchant system 106 can implement a messaging bot at the commerce system 110 to establish communication sessions with users and engage in payment transactions associated with the communication sessions… the commerce system 110 performs one or more operations associated with analyzing messages entered by users to the messaging bot to obtain product and/or purchase information associated with the user 102 and the merchant system 106.” ([0040]-[0041] of Subbarayan)):                    
                                  receive one or more user selections (By disclosing, “The merchant system 106 can leverage an application program interface (API) associated with the commerce system 110 to generate the messaging bot” ([0046] of Subbarayan); “the user then initiates a communications session with the messaging bot 206 using the commerce application 122” ([0049] of Subbarayan); and “The messaging bot can analyze the messages in the messaging thread to determine that the user has selected the payment method to use for the payment transaction” ([0143] of Subbarayan)); 
                                  transmit payment details, associated with the payment, to the payment processing entity (By disclosing, “The merchant system 106 then sends the payment information 226 (e.g., the payment token and any other payment information) to the payment network 114” ([0066] of Subbarayan));  
                                  receive payment confirmation (By disclosing, “The payment network 114 can then process the payment transaction 230 between the user and the merchant associated with the merchant system 106” ([0066] of Subbarayan); and a payment confirmation with transaction number is transmitted to the server devices such that the server devices present the payment confirmation to the user (Fig. 4D of Subbarayan)); and 
                                 store, in the storage medium, point-of-sale details based on the user selection (By disclosing, “The messaging bot can analyze the messages in the messaging thread to determine that the user has selected the payment method to use for the payment transaction” ([0143] of Subbarayan); “the commerce system 110 can encrypt some or all of the payment information (e.g., the payment token) and send the encrypted payment information to the merchant system 106 for the merchant system 106 to use in processing the payment transaction” ([0064] of Subbarayan); and “upon generating a transaction ID, the payment manager 760 can send the transaction ID and the payment information to the transaction database 762. The transaction database 762 can include a data table or similar data matrix that stores transaction information according to transaction ID” ([0203] and Fig. 7 of Subbarayan)).
            Subbarayan does not disclose:
            said point-of-sale device comprising homomorphic encryption capabilities; 
            a point-of-sale encryption selection display operable to present, to one or more users, a plurality of transaction encryption selectable choices, said plurality of transaction encryption selectable choices comprising: 
                                        complete irrevocable encryption;
                                        payment instrument data encryption; and 
                                       no encryption; 
            a payment processing entity comprising:
                         an artificial intelligence engine;
            the payment-receiving entity is configured to:
            present to the one or more users the point-of-sale encryption selection display, said point-of-sale encryption selection display comprising a complete encryption option; and
            encrypt point-of-sale details based on the user selection,
            the artificial intelligence engine is operable to generate, on a predetermined schedule, purchasing-category data based on the stored point-of-sale details stored in the storage medium.
            However, Wu teaches:
            a point-of-sale encryption selection display operable to present, to a user, a plurality of transaction encryption selectable choices (By disclosing, “The server means any of a plurality of computers or physical server, virtual servers, or computers or servers in a network for the merchant”  (Col 9 lines 28-30 of Wu); user interfaces are presented by the server (Col 27 lines 39-46 of Wu); “Different encryption algorithms with different encryption modes may be used. Users may select different encryption algorithms and may even select different algorithm for different data piece within the user accounts. The server application may use a global variable for storing a list of encryption algorithms and allow user to select a global encryption algorithms for all encryption needs” (Col 36 lines 1-10, and Fig. 4B of Wu)); and
          encrypt point-of-sale details based on the user selection (By disclosing, “Different encryption algorithms with different encryption modes may be used. Users may select different encryption algorithms and may even select different algorithm for different data piece within the user accounts. The server application may use a global variable for storing a list of encryption algorithms and allow user to select a global encryption algorithms for all encryption needs” (Col 36 lines 1-10, and Fig. 4B of Wu); and “The user on the client computer 110 uploads payment data at Block 501. The user provides payment data, an encryption key, and optionally encryption mark at Block 501. After the data is uploaded, the data is encrypted using the key at Block 502, and saved on the server at Block 503” (Col 13 lines 29-43 of Wu)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving a payment from the user at the payment-receiving entity, in view of Wu to include techniques of presenting, by the payment receiving entity, a point-of-sale encryption selection display to a user with a plurality of transaction encryption selectable choices; and encrypting the point-of-sale details based on the user selection.  Doing so would result in an improved invention because this would allow the user determines whether to encrypt or which encryption algorithm to use for encrypting the payment information based on the specific situation of payment information, thus improving the functionality and user convenience of the claimed invention.
          Gulak teaches:
          said point-of-sale device comprising homomorphic encryption capabilities (By disclosing, “The cardholder data from the consumer 1610 (the primary account number (PAN)) is captured by the online transaction data entry (or at the POS), the data is encrypted using a public-key Fully Homomorphic Encryption (FHE) scheme.” ([0088] of Gulak)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of said point-of-sale device comprising encryption capabilities, in view of Gulak to include said point-of-sale device comprising encryption capabilities. Doing so would result in an improved invention because this would leverage the advantages of using homomorphic encryption (e.g. permits users to perform computations on encrypted data without first decrypting it, etc.).         
          Shaked teaches: 
          encrypting, by a payment receiving entity, point-of-sale details by using complete irrevocable encryption (By disclosing, “Merchant A then creates a 24-bit hash ([complete irrevocable encryption]) of the payment details, and sends it in a Verification Request 60 to Receiver 32 of Verification System 30” (Page 42-43 of Shaked)); and
          encrypting payment instrument data (By disclosing, “This order contains payment details, which include a credit card number and the name on the card. Merchant A then creates a 24-bit hash of the payment details, and sends it in a Verification Request 60 to Receiver 32 of Verification System 30” (Page 42-43 of Shaked)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of presenting a plurality of encryption choices to a user and receiving user selection of one of the encryption choices, in view of Shaked to include a complete irrevocable encryption algorithm, such that the point-of-sale user selection display comprises a complete encryption option, and also include encrypting, by a payment receiving entity, point-of-sale details by using complete irrevocable encryption, and encrypting payment instrument data as disclosed in Shaked.  Doing so would result in an improved invention because this would leverage the advantages of using irrevocable encryption (e.g. advanced security), and the sensitive payment instrument data can be protected from hacking, thus improving the security of the claimed invention.
           Li teaches:
           encryption choices include no encryption (By disclosing, “The secure transaction data demand parameter includes at least one of …, a secure transaction data encryption type parameter. … The security transaction data encryption type parameter is used to indicate whether the secure transaction data is encrypted in the provided secure transaction data, such as whether to encrypt or not, or the type of an encryption algorithm used (such as a symmetric encryption algorithm, an asymmetric encryption algorithm), or a type of an encryption algorithm used (such as an AES algorithm)” ([0010] of Li)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of presenting a plurality of encryption choices to a user and receiving user selection of one of the encryption choices, in view of Li to include no encryption as a choice.  Doing so would result in an improved invention because this would allow the user determine not to encrypt the payment information under certain circumstances, such as fast payment, thus improving the functionality and user convenience of the claimed invention.
          And Adjaoute teaches:
         an artificial intelligence engine is operable to generate, on a predetermined schedule, purchasing-category data based on the stored point-of-sale details stored in the storage medium (By disclosing, “Artificial intelligence technologies may be used to detect fraudulent transactions” ([0046] of Adjaoute); “Fraud detection engine 24 may identify possible phony merchants, as shown in step 44. The risk that a merchant might be a phony merchant may be indicated by a fuzzy value. For example, a merchant may be labeled as "genuine," "suspicious," "normal," [(purchasing-category)] or any suitable fuzzy value.” ([0051], [0046]
of Adjaoute); “Fraud detection engine 24 may also operate in batch mode. In batch mode, fraud detection engine 24 may perform analyses in intervals of every week, every two weeks, etc.” ([0056] of Adjaoute); “Each transaction 28 may be stored in an associated fuzzy object” ([0067] of Adjaoute); “Fuzzy objects for acceptors, cards, and transactions may be stored in a database such as database 20 of FIG. 1” ([0068] and Fig. 1 of Adjaoute)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Subbarayan, Wu, Gulak, Shaked, and Li, in view of Adjaoute to include an artificial intelligence engine is operable to generate, on a predetermined schedule, purchasing-category data based on the stored point-of-sale details stored in the storage medium.  Doing so would result in an improved invention because this would leverage the advantages of using artificial intelligence (e.g. smart decision making, automation, improved customer experience, research and data analysis, etc.).

Regarding claim(s) 17, Subbarayan discloses:
          wherein the payment-receiving entity is a separate entity than a merchant entity (By disclosing, the server devices 108 is separate than a merchant system (Fig. 1 of Subbarayan)).  
          
Regarding claim(s) 18, Subbarayan does not disclose:
          wherein the encryption is homomorphic encryption.
          However, Gulak teaches:
          wherein the encryption is homomorphic encryption (By disclosing, “The embodied system may be based on encrypting the credit card information at the POS system using quantum secure Fully Homomorphic Encryption (FHE) which is based on lattice based cryptography” ([0086] of Gulak)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Subbarayan, Wu, Shaked, Li, Adjaoute, in view of Gulak to include encrypting payment information by using homomorphic encryption.  Doing so would result in an improved invention because this would leverage the advantages of using complete homomorphic encryption (both homomorphic addition and multiplication operations on encrypted data, etc.).

Regarding claim(s) 20, Subbarayan in view of Wu, Culak, Shaked, Li, and Adjaoute discloses all the limitations in claim 16. Subbarayan also discloses:
          wherein upon user selection, the payment details are stored at the payment-receiving entity (By disclosing, “The messaging bot can analyze the messages in the messaging thread to determine that the user has selected the payment method to use for the payment transaction” ([0143] of Subbarayan); and “upon generating a transaction ID, the payment manager 760 can send the transaction ID and the payment information to the transaction database 762. The transaction database 762 can include a data table or similar data matrix that stores transaction information according to transaction ID” ([0203] and Fig. 7 of Subbarayan)); and 
          a receipt associated with the payment details include a transaction number and a total transaction amount (By disclosing, “The transaction database 762 of FIG. 7 can provide storage for each transaction (such as in the form of a graph object), attempted or completed, the transaction ID, a date, an amount of the transaction” ([0204] of Subbarayan)).
          Subbarayan does not disclose:
          the payment details are encrypted prior to storage at the payment- receiving entity.
          However, Wu teaches:
         the payment details are encrypted prior to storage at a receiving entity (By disclosing, “The data and the key are uploaded to the server at Block 522 where the data is encrypted by using the key at Block 523… The encrypted data is saved on the server at Block 524” (Col 14 lines 8-21, and Fig. 5C of Wu)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Subbarayan, Gulak, Shaked, Li, Adjaoute that the user selects the complete encryption option, and the payment details are homomorphically-encrypted and stored ate the payment-receiving entity, in view of Wu to include techniques of encrypting the payment details prior to store at the payment receiving entity. Doing so would result in an improved invention because this would protect the payment information being hacked at the payment receiving entity, thus improving the security of the claimed invention. 



Response to Arguments
Applicant’s arguments with regard to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 108334785A to Yan for disclosing user selects an encryption method on a display.
US 20200145464 to Yang for disclosing generating a sorted list of encryption algorithm options based on user selection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685